Title: To Alexander Hamilton from James Miller, 4 October 1799
From: Miller, James
To: Hamilton, Alexander


          
            Sir
            Trenton October 4th 1799—(Quarter Mr Genls Office)
          
          The Secy of War has informed me that Lt. Fergus who was at Fort Johnston Wilmington North Carolina, was detained there for want of the means of transportation, and that to obviate any difficulty on the Subject, the interference of the Qr Mr Genl. might possibly be wanted—In conformity with this information I shall take measures if you shall please to direct it that the means of transport shall be furnished him or any other of the Troops on the Sea Board for wh. no special or particular arrangement is made—I have the honor to be Sir with great respect—Your very Hl Sr
          
            Jas Miller
            Agt Qr Mr Genl
          
          Major Genl Hamilton N York
        